                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )           Criminal No. 1:18-CR-236
               v.                                )
                                                 )           Hon. T.S. Ellis, III
RONALD LEE BLANKEN III,                          )
                                                 )           Sentencing: November 30, 2018
               Defendant.                        )

      POSITION OF THE UNITED STATES WITH RESPECT TO SENTENCING

       The United States of America, by undersigned counsel, in accordance with 18 U.S.C. §

3553(a) and the United States Sentencing Commission, Guidelines Manual (AGuidelines@),

hereby submits this position paper with respect to the sentencing of the defendant, Ronald Lee

Blanken III. The United States has reviewed the Presentence Investigation Report (PSR) and

agrees with the findings of the Probation Office, which indicate that the defendant’s Guidelines

range is 12 to 18 months of incarceration (based on a total offense level of 13 and a criminal

history category of I). For the reasons set forth below, the government respectfully recommends

a sentence of 12 months incarceration.

                     BACKGROUND AND PROCEDURAL HISTORY

       Between December 28, 2017 and January 6, 2018, the defendant purchased eleven (11)

firearms for co-defendants Keith Haddock and Brittany Blanken. Specifically, on four (4) different

occasions between December 28, 2017 and January 6, 2018, the defendant went with co-

defendants Haddock and Brittany Blanken and his girlfriend, Amanda Ward, to multiple gun

shows in the Eastern District of Virginia to buy firearms for Haddock and Brittany Blanken.

Haddock provided the money to Ronald Blanken to purchase the firearms and Haddock and


                                                 1
Brittany Blanken directed the defendant on what firearms he should purchase for them at the gun

show. After the defendant purchased the firearms for Haddock and Brittany Blanken, he placed

the firearms in the trunk or back of the vehicle Haddock and Brittany Blanken picked him up in.

Subsequently, Haddock and Brittany Blanken dropped the defendant and Ward off at their

residence in Virginia before Haddock and Brittany Blanken transported the firearms back to

Maryland and Washington, D.C. where the firearms were re-sold.

       The defendant participated in the unlawful scheme after Brittany Blanken promised Ward

$3000 and also promised to buy the defendant an expensive shotgun as a Christmas present. In

the end, for his efforts to purchase the firearms, Haddock paid the defendant $100.

       On June 22, 2018, the defendant pled guilty to Count Seven of the Superseding Indictment

charging him with making a false statement to an FFL.

                                          ARGUMENT

   I. Sentencing Law

       In addition to properly calculating the applicable Guidelines range, this Court is also

required to consider the sentencing factors set forth in 18 U.S.C. § 3353(a). In United States v.

Booker, 543 U.S. 220 (2005), the Supreme Court rendered the Sentencing Guidelines purely

advisory, emphasizing that a sentencing court must not only consider the Guidelines, but also the

sentencing factors set forth in 18 U.S.C. § 3553(a). Id. at 264. The Supreme Court reaffirmed

this principle in United States v. Kimbrough, 552 U.S. 85 (2007), emphasizing that “the

Guidelines, formerly mandatory, now serve as one factor among several courts must consider in

determining an appropriate sentence.” Id. at 90.

       In Gall v. United States, 552 U.S. 38 (2007), the Supreme Court instructed that the

sentencing court should first calculate the Sentencing Guidelines range, then permit the



                                                 2
government and the defendant “an opportunity to argue for whatever sentence they deem

appropriate,” consider all of the Section 3553(a) factors, and finally pronounce a sentence based

on the relevant factors. Id. at 49-50. Thus, sentencing courts must consider the factors outlined

in 18 U.S.C. § 3553(a), including the need for the sentence Ato reflect the seriousness of the

offense, to promote respect for law, and to provide just punishment for the offense; [and] to

afford adequate deterrence to criminal conduct.@ Ultimately, the sentence imposed by the court

must meet a standard of reasonableness. See Booker, 543 U.S. at 260-61.

   II.      A Sentence of 12 Months Incarceration Complies with the Factors and
            Considerations Set Forth in 18 U.S.C. § 3553(a) and (b).

         Section 3553(a) requires a sentencing court to consider the nature and circumstances of

the offense and the characteristics of the defendant, the need for the sentence “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; to afford adequate deterrence to criminal conduct; [and] to protect the public from

further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(A) – (C). The sentencing court must

also consider the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct. 18 U.S.C. § 3553(a)(6).

         a. Nature and Circumstances of the Offense

         The defendant’s conduct here in facilitating the unlawful purchase and possession of

numerous firearms is serious. Specifically, the defendant engaged in a conspiracy that resulted

in a twice-convicted violent felon and a habitual drug user unlawfully purchasing and possessing

29 firearms. The defendant engaged in this conduct despite knowing that neither individual

resided in the state of Virginia and despite knowing that Haddock and Brittany Blanken were

going to transport the firearms across state lines into Washington, D.C. and Maryland.




                                                  3
       After these firearms were unlawfully purchased and possessed, they were sold to other

individuals in Maryland and Washington, D.C. Law enforcement has recovered roughly a dozen

of these firearms ancillary to the commission of crimes or during the execution of search

warrants for suspected criminals, but the majority of the firearms involved in the charged

conspiracy have not been recovered and continue to pose a potential threat to the community.

This danger is precisely why Congress enacted legislation regulating the lawful sale and

possession of firearms, intended to document and verify the details and legality of firearms

purchases. These facts are significant and merit a term of 12 months incarceration to deter future

similar violations from those who might engage in straw purchasing firearms for violent felons.

                                         CONCLUSION

       For the above-stated reasons, the United States submits that a sentence of 12 months

incarceration is reasonable and accounts for each of the factors set forth in 18 U.S.C. ' 3553(a).

As such, the United States respectfully recommends that the Court impose a sentence of 12

months incarceration.



                                                     Respectfully submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                                     By:__/s/ ____________________________
                                                     Nicholas U. Murphy
                                                     Assistant United States Attorney
                                                     Stephanie Williamson
                                                     Special Assistant United States Attorney
                                                     United States Attorney’s Office for the
                                                     Eastern District of Virginia
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Phone: (703) 299-3729


                                                 4
    Fax: (703) 299-3981
    Nicholas.murphy@usdoj.gov
    Stephanie.V.Williamson@usdoj.gov




5
                                CERTIFICATE OF SERVICE

       I certify that on November 19, 2018, I filed the foregoing document with the Clerk of

Court using the CM/ECF system, which will cause a true and accurate copy of this document to

be transmitted to counsel of record.

       In addition, I certify that on November 19, 2018, I emailed a copy of the foregoing to the

U.S. Probation Officer assigned to this matter:

               Terrell Sewell
               United States Probation Officer - Manassas Division
               Eastern District of Virginia
               Phone: (703) 366-2122
               Email: Terrell_Sewell@vaep.uscourts.gov



                                                      __/s/ Nicholas Murphy________
                                                      Nicholas Murphy
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Phone: (703) 299-3729
                                                      Nicholas.murphy@usdoj.gov




                                                  6
